DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an optical instrument system, classified in A61B1/00096.
II. Claims 18-26, drawn to a method of providing images through an endoscope, classified in A61B1/045.
III. Claims 27-28, drawn to a method of providing images through an endoscope, classified in H04N5/232.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the endoscope of Claim 1 could be used with a materially different process, such as oil piping.  Additionally, the method of Claim 18 could be performed with a materially different product such as any scope device capable of transmitting light.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the endoscope of Claim 1 could be used with a materially different process, such as oil piping.  Additionally, the method of Claim 18 could be performed with a materially different product such as any scope device capable of transmitting light.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation because the method of Invention I involves combining first, second, and third images to produce a displayed image.  Conversely, the method of Invention II involves collecting data from a first sensor and a second sensor, performing processing on the data, then outputting at least a portion of the data to generate a displayed image.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require at least a search in CPC A61B1/00096 and a unique keyword search.  Group II would not be searched in the above, and would instead require at least a search in CPC A61B1/045 and a unique keyword search.  Group III would not be searched in the above, and would instead require at least a search in CPC H04N5/232 and a unique keyword search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Villalpando on 5/11/2022 a provisional election was made without traverse to prosecute the invention of Claims 1-17, drawn to an optical instrument system.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitations of Claim 1 are recited using (a), (c), and (d).  For clarity, the limitations should be provided in alphabetical order as (a), (b), and (c).  Appropriate correction is required.
Claims 1, 4, 10, 12, 15-17 are objected to because of the following informalities: Claim 1 recites image light including first, second, and third portions of the image light.  In subsequent claims, these elements are referred to interchangeably as first, second, and third portions of light and first, second, and third portions of image light.  For clarity, these elements should be consistently referred to as “portion[s] of light” or “portion[s] of image light”.
Claim 9 is objected to because of the following informalities: Claim 9 recites “a diagonal of zoomed image” in line 3.  This limitation should read “a diagonal of the zoomed image”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first and second light directing elements” in Claim 1
“processing unit” in Claims 5-9
“third light directing element” in Claim 15
Structural support has been provided in paragraphs [0046, 59] of the Specification for the “first and second light directing elements” and “third light directing element”, and in paragraphs [0046, 59] for the “processing unit”.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least substantially different” in Claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of difference between the first portion and the second and third portions would constitute a “substantial” difference in the received image light.
Claims 7, 9 recite “rotate a displayed image”.  However, the “displayed image” has already been defined in Claim 5.  This limitation is indefinite because it is unclear if the displayed image as recited in Claims 7, 9 refers to the same element recited in Claim 5.   The phrase should be amended to read “the displayed image” or “a second displayed image” as appropriate.

There is insufficient antecedent basis for the following limitations in the claims:
“the area of the image data received from the first image sensor” in Claims 8, 9
“the longitudinal axis” in Claim 10
“the plane of the second image sensor” in Claim 11

The term “slightly offset” in Claim 11 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what offset angle from parallel is required for the plane of the second image sensor in this limitation.
The term “similar image orientation” in Claim 17 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of difference between the first portion and the second and third portions would constitute a “similar” image orientation.
Claim 17 recites “the second portion of image light and the third portion of image light are reflected with at least two reflective elements”.  This limitation is indefinite because it is unclear if the second and third portions of the image light are each reflected by one corresponding reflective element, or if each of the second and third portions of the image light are reflected by two reflective elements.  For the remainder of this Action, it is assumed that each of the second and third portions of the image light are reflected by one corresponding reflective element.
Further, Claim 17 recites “a similar image orientation to the first portion of image light”.  This limitation is indefinite because it is unclear how the first portion of image light may be compared to an image orientation.  No comparable elements corresponding to the image orientation have been provided.  For the remainder of this Action, it is assumed that the image orientation of the second and third portions of the image light are being compared to an image orientation of an image captured from the first portion of the image light.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-12, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180196251 A1 by Duckett (hereinafter “Duckett”).
Regarding Claim 1, Duckett discloses an optical instrument system comprising an endoscopic instrument (instrument 100; [0049]; Fig. 1), the endoscopic instrument including: (a) an optical channel assembly including a single channel lens system (optical channel assembly with single channel optical system) optically arranged to receive image light from an object space and condition the image light in a single optical channel to create an image space (light emerges from the single channel optical system and is received by image sensors; [0066-67]; Figs. 2A-B); (c) first and second image sensors (first image sensor 218 and second image sensors 214 and 216; [0075-78]), the first image sensor positioned to receive a first portion, but not all, of the image light, the first portion corresponding to a first central area of an optical image (middle portion of the sensor light passes to sensor 218), and the second sensor positioned to receive a second portion and a third portion of the image light from opposing sides of the image with respect to the first portion and at least substantially different from the first portion (first and second portions of image light are reflected to sensors 214 and 216; [0077-78]; Fig. 4C); and (d) first and second light directing elements (light directing elements 12) positioned in the image space of the optical channel assembly to receive the second and third portions of the image light from the optical channel assembly and direct them toward respective first and second portions of the second image sensor (light is redirected to sensors 214 and 216; [0055-56]; Figs. 2A-B).
Regarding Claim 3, Duckett discloses the optical instrument system of claim 1.  Duckett further discloses wherein the optical channel assembly is housed in a distal end portion of an instrument shaft with the first and second image sensors (optical channel assembly and sensors 214, 216, and 218 in distal end portion 106; [0054, 75]; Figs. 2A-B, 4C).
Regarding Claim 4, Duckett discloses the optical instrument system of claim 1.  Duckett further discloses wherein the first portion of light partially overlaps with at least one of the second and third portions of light (sensors 218 and 216 have overlapping fields of view, allowing corresponding images to overlap; [0080]).
Regarding Claim 5, Duckett discloses the optical instrument system of claim 1.  Duckett discloses the system further comprising a processing unit (image processing circuitry 30; [0076, 86]) operatively coupled to the first and second image sensors to receive first and second image data from the sensors and operable to combine image data from the first and second image data into a displayed image including image data from the first and second portions of the second image sensor positioned at opposite sides of the displayed image with the first image data displayed there between (images from sensors 214, 216, and 218 are combined [0078-80, 94-95]; Figs. 5-6).
Regarding Claim 10, Duckett discloses the optical instrument system of claim 1.  Duckett further discloses in which the second and third portions of the image light are directed toward the second image sensor along an optical axis that is non- parallel to the longitudinal axis (light reflects from light directing elements 12 towards sensors 214 and 216 as shown in Figs. 2A-C; [0055-56]).
Regarding Claim 11, Duckett discloses the optical instrument system of claim 10.  Duckett further discloses in which the plane of the second image sensor is at an angle slightly offset from parallel to the longitudinal axis (image sensors 214 and 216 may be arranged at non-parallel pointing angles with respect to the longitudinal axis of the endoscope; [0058]).
Regarding Claim 12, Duckett discloses the optical instrument system of claim 1.  Duckett further discloses in which the first light directing element comprises a prism which passes the first portion of light to the first sensor and redirects the second portion of the image light to the second sensor (prism 402 splits light between sensors 216 and 218; [0079-80]; Figs. 4C-D).
Regarding Claim 15, Duckett discloses the optical instrument system of claim 1.  Duckett discloses the system further comprising a third light directing element redirecting the first portion of image light toward the first sensor (prism 206 deflects light toward sensor 218; [0064-65]; Figs. 2C, 4C).
Regarding Claim 17, Duckett discloses the optical instrument of claim 1.  Duckett further discloses wherein the second portion of image light and the third portion of image light are reflected with at least two reflective elements to provide a similar image orientation to the first portion of image light (light is reflected by mirrors 222 to provide an image with a display area in the same orientation as the image from sensor 218; [0078-80, 94-95]; Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duckett in view of US 20110292258 A1 by Adler et al. (hereinafter “Adler”).
Regarding Claim 2, Duckett discloses the optical instrument system of claim 1.  Duckett does not disclose a proximal camera head holding the first and second image sensors.  However, Adler discloses an imaging system including a miniature camera head assembly 940 being compatible with an insertion tube 928.  The miniature camera head assembly 940 includes sensor arrays 948 and 952 for producing a composed image signal and is positioned proximally to the distal end 930 of the endoscope insertion tube 928 ([0095-97]; Figs. 13-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the sensor position disclosed by Adler with the benefit of obtaining high-quality, color images using just two imaging sensors (Adler [0114]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett in view of US 20070188650 A1 by Kobayashi et al. (hereinafter “Kobayashi”).
Regarding Claim 6, Duckett discloses the optical instrument system of claim 5.  Duckett further discloses altering the displayed image to display an enlarged portion of the displayed image including only image data received from the first image sensor (sensor images are output for display, and the transmitted image may be a selected sub-image from the total combined image; [0050, 94]).
Duckett does not disclose the processing unit further operable to receive a zoom input control.  However, Kobayashi discloses an image-capturing apparatus including image sensors 12 and 14, where image sensor 14 has a narrower angle of view than that of the image sensor 12.  An electronic zooming action is provided to enlarge an image from the first image sensor 12 according to the actuation of a zoom switch which initiates the image capture and corresponding output ([0043]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the zoom input disclosed by Kobayashi with the benefit of outputting a plurality of images of different magnification factors (Kobayashi [0015]). 
Regarding Claim 7, Duckett as modified by Kobayashi discloses the optical instrument system of claim 6.  Duckett further discloses wherein the processing unit is further operable to, when a user rotates the endoscopic instrument around an instrument shaft, rotate a displayed image to provide a view with a constant horizon (physical rotation is detected and the display is digitally rotated to maintain a constant horizon viewing orientation; [0094-96]; Figs. 6, 8).
Regarding Claim 8, Duckett as modified by Kobayashi discloses the optical instrument system of claim 6.  Duckett further discloses wherein the processing unit is further operable to detect when an image is produced entirely within the area of the image data received from the first image sensor (edges of the first and second images are recognized for combining; [0091-93]).
Duckett does not disclose detecting a zoomed image or disable image processing necessary to combine the first and second image data.  However, Kobayashi discloses an image-capturing apparatus including image sensors 12 and 14, where image sensor 14 has a narrower angle of view than that of the image sensor 12.  An electronic zooming action is provided to enlarge an image from the first image sensor 12 according to the actuation of a zoom switch which initiates the image capture and corresponding output.  Because the images of the images sensors 12 and 14 are enlarged sequentially, the signals are output according to the switching operation.  At the time of processing in one of the sensors, processing in the other sensor is disabled until an input instruction is provided by the zoom switch ([0043]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the zoom input disclosed by Kobayashi with the benefit of outputting a plurality of images of different magnification factors (Kobayashi [0015]). 
Regarding Claim 9, Duckett as modified by Kobayashi discloses the optical instrument of claim 6.  Duckett further discloses wherein the processing unit is further operable to: detect, when a user rotates the endoscopic instrument around an instrument shaft, if an image is produced with a diagonal of the image entirely within the area of image data received from the first image sensor (edges of the first and second images are recognized for combining at the overlapping portion, regardless of the rotation of the display; [0091-94]), and electronically rotate a displayed image to provide a view with a constant horizon (physical rotation is detected and the display is digitally rotated to maintain a constant horizon viewing orientation; [0094-96]; Figs. 6, 8).
Duckett does not disclose detecting a zoomed image or disable image processing necessary to combine the first and second image data.  However, Kobayashi discloses an image-capturing apparatus including image sensors 12 and 14, where image sensor 14 has a narrower angle of view than that of the image sensor 12.  An electronic zooming action is provided to enlarge an image from the first image sensor 12 according to the actuation of a zoom switch which initiates the image capture and corresponding output.  Because the images of the images sensors 12 and 14 are enlarged sequentially, the signals are output according to the switching operation.  At the time of processing in one of the sensors, processing in the other sensor is disabled until an input instruction is provided by the zoom switch ([0043]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the zoom input disclosed by Kobayashi with the benefit of outputting a plurality of images of different magnification factors (Kobayashi [0015]). 

Claims 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett in view of US 20120057000 A1 by Rohaly et al. (hereinafter “Rohaly”).
Regarding Claim 13, Duckett discloses the optical instrument system of claim 12.  Duckett does not disclose in which the second light directing element comprises a mirror.  However, Rohaly discloses an imaging system 700including a prism 702 which reflects light to sensors 114a, 114b, and 114c.  The prism 702 is provided in addition to the focusing optics provided in the system, and the prism could alternately comprise two mirrors or prisms ([0092]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the optics configuration disclosed by Rohaly with the benefit of leaving an open center channel for the center ray bundle (Rohaly [0092]).
Regarding Claim 14, Duckett discloses the optical instrument system of claim 12.  Duckett does not disclose in which the second light directing element comprises a reflective prism.  However, Rohaly discloses an imaging system 700 including a prism 702 which reflects light to sensors 114a, 114b, and 114c.  The prism 702 is provided in addition to the focusing optics provided in the system, and the prism could alternately comprise two mirrors or prisms ([0092]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the optics configuration disclosed by Rohaly with the benefit of leaving an open center channel for the center ray bundle (Rohaly [0092]).
Regarding Claim 16, Duckett discloses the optical instrument of claim 15.  Duckett does not disclose wherein the third light directing element also comprises reflective surfaces positioned to direct the second and third portions of light.  However, Rohaly discloses an imaging system 1200 including a mirror system 1202 comprising a set of mirrors configured to reflect and direct light.  Light is directed towards the sensors 114a, 114b, and 114c, then further reflected upwards and downwards by mirrors 118 ([0093-97]; Fig. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Duckett with the optics configuration disclosed by Rohaly with the benefit of leaving an open center channel for the center ray bundle (Rohaly [0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140364694 A1
US 20020057341 A1
US 20150238071 A1

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795